              Case 2:17-cr-00023-TLN Document 164 Filed 07/14/20 Page 1 of 3


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ELO WADLEY
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           Case No.: 2:17-cr-023 TLN
12
                    Plaintiff,
13
     vs.                                                 STIPULATION AND [PROPOSED] ORDER
14                                                       MODIFYING DEFENDANT’S SPECIAL
     ELO WADLEY,                                         CONDITIONS OF RELEASE
15

16                  Defendant.

17

18

19

20          Defendant Elo Wadley is presently released on pre-trial conditions. He is charged by
21
     Indictment as a participant in a conspiracy to distribute cocaine and cocaine base and a related
22
     charge of using a telephone in a drug trafficking offense. His release conditions include that he
23
     “submit to drug and/or alcohol testing as approved by the pretrial services officer … [and] pay
24

25   the costs of the testing services based upon [his] ability to pay, as determined by the pre-trial

26   services officer” (Special Condition Number 10, ECF Entry 10). The parties to this action,
27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITIONS
                 Case 2:17-cr-00023-TLN Document 164 Filed 07/14/20 Page 2 of 3


 1   Plaintiff United States of America by and through Assistant United States Attorney Jason Hitt,
 2
     and Defendant Elo Wadley by and through his attorney Todd D. Leras, stipulate as follows:
 3
            1.    Mr. Wadley is supervised for compliance with his pre-trial release conditions by
 4
                  Program Development Specialist Taifa Gaskins. On July 10, 2020, Officer Gaskins
 5

 6                reported via email that all of Mr. Wadley’s drug tests have been negative. She

 7                requested that the parties consider a stipulation to remove the drug testing condition.
 8
            2. The government and defense counsel have no objection to removal of the
 9
                  drug/alcohol testing condition.
10
            The parties therefore request modification of Mr. Wadley’s Special Conditions of Release
11

12   to remove Special Condition Number 10 relating to drug/alcohol testing. All other general and

13   special conditions of release previously ordered shall remain in full force and effect.
14
            Assistant U.S. Attorney Jason Hitt has reviewed this stipulation and proposed order and
15
     authorized (via email) Todd Leras to sign it on his behalf.
16

17

18   DATED: July 13, 2020
                                                            By      /s/ Todd D. Leras for
19                                                                  JASON HITT
                                                                    Assistant United States Attorney
20

21   DATED: July 13, 2020
                                                            By      /s/ Todd D. Leras
22                                                                  TODD D. LERAS
                                                                    Attorney for Defendant
23
                                                                    ELO WADLEY
24

25

26

27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITIONS
              Case 2:17-cr-00023-TLN Document 164 Filed 07/14/20 Page 3 of 3


 1                                                 ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that Special Condition of Release Number 10, requiring Defendant Elo Wadley
 4
     to participate in drug/alcohol testing and pay for such testing based on financial ability to pay is
 5

 6   eliminated (ECF Docket Entry 10).

 7          All other general and special conditions of release imposed by this Court as to Defendant
 8
     Elo Wadley shall remain in full force and effect.
 9
            IT IS SO ORDERED.
10
     DATED: July 13, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITIONS
